EXHIBIT 10.1

RESTRICTED STOCK AWARD

     
Name: Dave Schaeffer
  Cogent Communications Holdings, Inc.
 
   
Grant Date: May 4, 2016
  2004 Incentive Award Plan (the “Plan”)
 
   

1. Grant: Effective as of the Grant Date specified above you have been granted
170,000 (one hundred seventy thousand) shares of common stock $.001 par value
(the “Restricted Stock”) of Cogent Communications Holdings, Inc. (the “Company”)
subject to the vesting requirement described below.

2. Normal Vesting: You will become vested in 10,000 of the shares of Restricted
Stock on January 1, 2019 and in an additional 10,000 of the shares of Restricted
Stock on the first day of each month thereafter, with vesting full vesting of
120,000 shares completed on December 1, 2019. The remaining (50,000) shares of
Restricted Stock shall vest on March 1, 2020 to the extent determined by the
following calculation:

Executive shall be entitled to vest in up to 50,000 shares of Restricted Stock
based on the growth of revenue and EBITDA, as adjusted (as defined in the
company’s earnings releases), of Cogent Communications Holdings, Inc. between
2018 and 2019. The number of shares that will vest, if any, shall be calculated
following filing of the company’s annual audited financial statements on Form
10-K for 2019. 25,000 shares of Restricted Stock will vest if revenue growth
equals or exceeds 15% and, separately, another 25,000 shares of Restricted Stock
will vest if EBITDA, as adjusted, growth equals or exceeds 20%. If the growth of
the performance measure is less than the amount specified in the preceding
sentence the bonus shall be reduced such that it is proportional to performance
realized, e.g. if revenue growth is 7.5% then the bonus for revenue growth will
be 12,500 shares. If the performance measure is zero or negative the number of
shares that vest for that performance measure shall be zero.

3. Accelerated Vesting: Notwithstanding the foregoing, you will become fully
vested upon the termination of your employment by reason of death, disability,
or retirement. You will also become fully vested upon a Change of Control (even
without termination of employment). If the accelerated vesting is due to a
Change of Control the number the shares that vest in such event shall be limited
to the number shares that when multiplied by the closing price of the Company’s
common stock on May 4, 2016 yield a dollar value not in excess of three times
your annual compensation on the date of the Change of Control. If the
acceleration of vesting due to a Change of Control would trigger the excise tax
provided for in Section 280G and 4999 of the U.S. Internal Revenue Code such
vesting shall be delayed by a time sufficient to not trigger the excise tax. The
shares for which vesting accelerates shall be allocated from the last shares to
vest and the remaining unvested shares shall continue to vest under the normal
vesting rule. Upon termination of employment other than as provided above you
will forfeit any unvested shares of Restricted Stock that have not vested by the
end of your severance period, i.e. you continue vesting during your severance
period and lose the remaining unvested shares. Your severance period is the
number of months compensation specified in your employment agreement for use in
calculating your severance, e.g. 6 months or 12 months. In addition, the
performance shares provided for above shall vest in the amount determined above
even if your employment ceases after December 31, 2019 and on or before March 1,
2020 whether through your resignation or discharge. Change of Control has the
meaning set forth in the Plan. Annual compensation means your average
compensation as calculated for U.S. income tax purposes for the last three
complete calendar years.

4. Nontransferable: The Restricted Stock or any interest or right therein or
part thereof may not be disposed of by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), until vested, and any attempted disposition prior
thereto shall be null and void and of no effect. The foregoing notwithstanding,
transfers of the Restricted Stock may be permitted for estate planning purposes
with the prior written consent of the Compensation Committee and subject in each
case to the provisions of the Plan and the same restrictions and forfeiture
provisions under this Agreement that the Restricted Stock had in your hands.

5. Dividends/Voting: You will be entitled to vote the shares of Restricted
Stock. However, you will only be entitled to receive any dividends that are paid
on shares of the Restricted Stock once they are vested. Any dividends paid on
unvested shares of Restricted Stock shall be held by the Company, without
interest thereon and paid to you at the time the shares of Restricted Stock on
which such dividends were paid vest.

6. Certificates: The Company shall cause the Restricted Stock to be issued and a
stock certificate or certificates representing the Restricted Stock to be
registered in your name or held in book entry form, but if a stock certificate
or certificates are issued, they shall be delivered to, and held in custody by
the Company until the shares of Restricted Stock vest. You agree to give to the
Company a stock power for all unvested shares of Restricted Stock. If issued,
each such certificate will bear such legends as the Company may determine.

7. No Other Rights: The grant of Restricted Stock under the Plan is a one-time
benefit and does not create any contractual or other right to receive an award
of Restricted Stock or benefits in lieu of Restricted Stock in the future.
Future awards of Restricted Stock, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
shares and vesting provisions. The grant of Restricted Stock under the Plan does
not entitle you to any rights to remain employed with the Company, nor does it
constitute a contract of employment.

8. Miscellaneous: The shares of Restricted Stock are granted under and governed
by the terms and conditions of the Plan, as may be amended from time to time.
Defined terms used herein shall have the meaning set forth in the Plan, unless
otherwise defined herein.

Cogent Communications Holdings, Inc.

By:       
Robert Beury on behalf of the Board of Directors and the Compensation Committee


